Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

* Note that all responses to this action should be sent to Art Unit 1765.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Abstract 
Applicant is reminded of the proper language and format of an Abstract of the Disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 250 words. The printer will no longer accept Abstracts that are more than 25 lines, regardless of the number of words. The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 2011/0315591.
With regard to claim 2 directed to:  
[a] method of coating a can comprising a can body and a can end having a score line on said can end, wherein the method comprises applying a coating composition to at least a portion of an internal surface of the can end over at least a portion of the score line, the coating composition comprising a polyester material; and curing the coating composition to form a cured film, wherein the cured film has a glass transition temperature (Tg) of at least 50°C, wherein the can, when filled with a carbonated beverage and sealed, exhibits sufficient venting upon rupture of the score line.

In paragraph [0109], the  reference is directed to a method of coating a can body and a can end including twist off caps for food and beverage containers, easy open can ends, wherein the method comprises applying a coating composition to at least a portion of an internal surface of the can end over at least a portion or the score line, the coating composition comprising a polyester material;
and curing the coating composition to form a cured film, wherein the cured film has a glass temperature (Tg) of at least 60 °C [0075]-[0076]. 
The reference differs from the claimed inventio in that it does not specifically name the vessel for holding the carbonated beverage. However, it does disclose that the vessel, when filled with a carbonated beverage, is sealed, exhibits sufficient venting upon rupture of the score line. Moreover, the reference also discloses suitable beverage cans include energy drinks and acidic or acidified products ([0110]). Further, the coatings were tested for pressure under conditions associated with beverage preservation, comprising heating under pressure of 1 atm above atmospheric pressure ([0117]).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use as the vessel, a can since the vessel is substantially identical to the composition produced in the instant invention. Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. /n re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).


With regard to claim 3: 
wherein the polyester material is obtainable by polymerizing a polyacid component and a polyol component, wherein the polyacid component comprises terephthalic acid (TPA), isophthalic acid (IPA), dimethyl terephthalate, dimethyl isophthalic acid, 1,4 cyclohexane dicarboxylic acid, hexahydrophthalic anhydride, 2,6- naphthalene dicarboxylic acid, adipic acid, phthalic anhydride, maleic anhydride, and/or fumaric anhydride.

The polyester is obtainable by polymerizing a polyacid and a polyol component, wherein the polyacid comprises terephthalic acid (TPA), isophthalic acid (IPA), 1,4 cyclohexane dicarboxylic acid, hexahydrophthalic anhydride, 2,6- naphthalene dicarboxylic acid, adipic acid, phthalic anhydride, maleic anhydride, and/or fumaric anhydride ([0035] Lespinasse). While these polyacids are listed among a list of options, it would have been obvious to have selected a polyester comprising the polyacids since they are easily selected from a short list of possibilities. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a polyester wherein the polyacid comprises terephthalic acid (TPA), isophthalic acid (IPA), 1,4 cyclohexane dicarboxylic acid, hexahydrophthalic anhydride, 2,6- naphthalene dicarboxylic acid, adipic acid, phthalic anhydride, maleic anhydride, and/or fumaric anhydride ([0035].



With regard to claim 4: 

wherein the polyester material is obtainable by polymerizing a polyacid component and a polyol component, wherein the polyol component comprises: propylene glycol, 2-methyl propanediol (2-MPD), neopentyl glycol (NPG), 1,4-cyclohexane dimethanol (CHDM), butyl ethyl propane diol (BEPD), trimethylolppropane (TMP) and/or 1,6 hexanediol.

In paragraph [0036], the reference discloses that the polyester is obtainable by polymerizing a polyacid and a polyol component, wherein the polyol component comprises propylene glycol, neopentyl glycol (NPG), 1,4-cyclohexane dimethanol (CHDM), trimethylolpropane (TMP). 



With regard to claim 5:

wherein the polyacid component and/or the polyol component of the polyester material comprises a Tg enhancing monomer comprising: an optionally substituted naphthalene group-containing polyacid or polyol, or hydrogenated derivative thereof, (ii), (iii) (iv) (v)(vi) (vii) (viii) (ix) (x). 

Note the reference discloses (i) naphthalene dicarboxylic acid in paragraph [0035]) and  in ([0035]-[0036]),  (vii) may comprise cyclohexane dimethanol, 1,4-cyclohexane dicarboxylic acid, dimethyl-1,4-cyclochexane dicarboxylate, isophthalic acid, phthalic acid; isophthalic acid; hexahydrophthalic acid; methylhexahydrophthalic acid; endomethylene tetrahydrophthalic acid; phthalic anhydride; tetrahydrophthalic anhydride; and/ or terephthalic acid and/or esters and/or anhydrides and  (viii) neopentyl glycol  in paragraph [0036].


With regard to claim 6: 

wherein the cured film formed from the coating composition has a glass transition temperature (Tg) from 65 to 110°C.

The Tg is preferably greater than 60 °C and also less than 100 °C ([0075]-[0076)]).



With regard to claim 7:

wherein the polyester material has an Mn from 5,000 to 25,000 Da determined by gel permeation chromatography using a polystyrene standard according to ASTM D6579-11
 
The polyester material has a Mn from 3000-20,000 ([0074)).




With regard to claim 8: 

wherein the polyester material has a gross hydroxyl value from 0 to 150 mg KOH/g.

The hydroxyl value is from 1 to about 150 ([0072)).




With regard to claim 9: 

wherein the polyester material has an acid number from 0 to 150 mg KOH/g.


The acid number is any number, although in some embodiments is less than about 20 ([0073]).


With regard to  claim 10:

wherein the polyester material comprises an acrylic polyester resin.

 In some embodiments, the polyester is an acrylic polyester ([0079]).



With regard to  claim 11: 

wherein the acrylic polyester resin is obtainable by grafting an acrylic polymer and a polyester material, wherein the polyester material is obtainable by polymerizing:

i) a polyacid component, with

il) a polyol component, wherein one of the polyacid component or the polyol component comprises a functional monomer operable to impart functionality on to the polyester material, such that an acrylic polymer may be grafted with the polyester material via the use of said functionality.

The acrylic polyester resin is obtainable by grafting an acrylic polymer and a polyester material wherein the polyester material is obtainable by polymerizing a polyacid with a polyol, wherein one of the polyacid or polyol component comprises a functional monomer operable to impart functionality on the polyester material such that an acrylic polymer may be grafted with the polyester material via the use of said functionality ([0079]). Specifically, the polyester has sufficient number of carboxylic acid groups to incorporate polyanhydrides, which is further used to graft ethylenically unsaturated monomers to form a polyester-acrylic copolymer.
	
With regard to  claim 12: 

wherein the functional monomer comprises an ethylenically unsaturated monomer, which ethylenically unsaturated monomer is operable to impart ethylenically unsaturated functionality on the backbone of the polyester material, or pendant therefrom.

The polyester has sufficient number of carboxylic acid groups to incorporate polyanhydrides, which is further used to graft ethylenically unsaturated monomers to form a polyester-acrylic copolymer.
With regard to  claim 13: 

wherein the functional monomer of the polyester material of the acrylic polyester resin comprises maleic acid, maleic anhydride and/or fumaric acid.

The polyanhydride includes anhydrides of fumaric and maleic anhydride. See [0046] of US 2005/0196629 which is incorporated by reference at [0079] of Lespinasse.


With regard to  claim 14: 

wherein the coating composition has a Young’s modulus of 0.5 to 3 gigapascal (GPa).


The reference does not disclose a Youngs modulus. However, the coating composition produced in the primary reference is substantially identical to the composition produced in the instant invention, as discussed previously.  Since the subject matter, i.e. the Youngs modulus, is necessarily present in the product even though it is not stated explicitly in the reference, case law holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. /n re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).


With regard to claim 15:

wherein the coating composition is a liquid coating composition or a powder coating composition.

 The coating compositions is a liquid ([0093]).




With regard to claim 16: 

wherein the coating composition further comprises a second polyester material in addition to the polyester material.


A second polyester is disclosed in Example 16. Specifically, a water dispersible phenolic functional polyester is produced by combining a phenolic functional polyester and a water dispersible polyester ([0142]-[0144]).



With regard to claim 17: 

wherein the coating composition comprises an adhesion promoter.

Additives that improve adhesion are disclosed ([0092]).


With regard to claim 20: 

wherein the polyester material and/or coating composition is substantially free of bisphenol A (BPA) and derivatives thereof.

The compositions are substantially free of BPA and derivatives thereof ([0080]).



Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20110315591 as applied to claim 17 above, and further in view of US Pub 2012/0301647.

With regard to claim 18: 

wherein the adhesion promoter comprises an acidic polyester.
Additives that improve adhesion are disclosed ([0092] ‘591), although a second acidic polyester adhesion promoter is not specifically mentioned.
The secondary reference ‘647 is directed to a coating composition for food and beverage containers that is BPA free, comprising a binder resin and an acidic polyester of phosphatized polyester with an acid value of 15-25 (abstract [0006]). One skilled in the art would have been motivated to have included an adhesion promoter polyester in the composition of ‘591 for improved adhesion to the container substrate (abstract ‘647). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have adhesion promoter comprising an acidic polyester to the composition of ‘591.


With regard to claim 19 wherein

wherein the acidic polyester comprises the reaction product of a reaction mixture comprising; (a) a precursor polyester resin, the precursor polyester resin being a polycondensate of: (1) a polyol component comprising a mixture of diols and triols; and (1) =a polyacid component comprising alpha, beta-unsaturated polycarboxylic acid; and (b) a phosphorous acid.


Note in paragraphs [0006]-[0009], the polyester comprises a mixture of diols and triols, the polyacid comprises alpha, beta unsaturated polycarboxylic acid, and phosphorous acid.
 In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.



Claim Objections

Claim 4 is objected to because of the following informalities: Claim 4 recites “trimethylolppropane” which is misspelled. Appropriate correction is required.


Double Patenting

Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 16/643207. 
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Eckert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Terressa Boykin/Primary Examiner, Art Unit 1765